Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-10 in the reply filed on April 6, 2022 is acknowledged.  So long as the Claims do not diverge further into different searches, the Examiner will hold the restriction requirement in abeyance and examine all claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (WO 2019/097222 A1, hereinafter Robinson).
Regarding Claims 1, 11, and 15, Robinson teaches in Pages 13-15 a method of detecting additive manufacturing impurities as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-9, 12-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson as applied to the respective independent Claims, and in view of Adams (US 3,817,628 A, hereinafter Adams).
Regarding Claims 2-8, 12-14, and 16-20, Robinson teaches the inventions as applied above, but is silent on using differing wavelengths. 
In art reasonably pertinent to the problem being solved of finding powder impurities, Adams teaches in Column 1 Lines 6-50 that it is standard practice in powder analysis to use ultraviolet light and multiple wavelengths to inspect for impurities, and thus it would have been obvious to a person having ordinary skill in the art prior to the invention’s filing to use UV light at multiple wavelengths to carry out Robinson’s method, which includes calculating the amount (implicitly including fractions) of impurities and removing powder not to be re-used If a sufficient amount of impurities are found, as in Page 21-22 of Robinson, which further discusses building up experience to know when to reject powder, thereby suggesting learning models as claimed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson as applied Claim 1 above, and in view of Carpenter et al. (US 2001/0026942 A1, hereinafter Carpenter).
Regarding Claim 1, Robinson teaches the inventions as applied above, but is silent on using dyes. 
In art reasonably pertinent to the problem being solved of finding impurities, Carpenter teaches in the Abstract and throughout the disclosure that using selective dyes to attach to impurities is a known method of detecting impurities, and thus it would have been obvious to translate such a known method to Robinson to find impurities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743